Case 2:20-cv-02920-DSF-AS Document 19-1 Filed 06/05/20 Page 1 of 2 Page ID #:255


1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   BEN PIAZZA; JOEL BINGER; KEVIN         CASE NO. 2:20-cv-02920 DSF(ASx)
     BELLOTTI; JIMMY VELARDE;
12   WAYNE GETCHELL; NANCY
     PERRY; EDWARD NELSON; RON              [PROPOSED] ORDER GRANTING
13   NUGENT; DAVE GOLBA;                    HACKMAN DEFENDANTS’
     PETER MALLARD; FREDERICK               MOTION FOR RULE 11 SANCTIONS
14   SMITH; JULIAN SALAS; ROBERTO
     BOSIO; RICHARD LABGOLD;
15   DENISE STONES; LESLIE NOURSE;
     LINDA RUSS; JERILYNNE                  Hon. Dale S. Fischer
16   AKUTAGAWA; BARBRA CIMO;
     SHARON O’DANIEL; JODY
17   LAWRENCE-MILLER; VICKI
     KAUFMAN; TRACY LAWRENCE;
18   KENNETH LATKA; and MARC
     BERUTI
19
               Plaintiffs,
20
          v.
21
     CBS BROADCASTING, INC.;
22   TELEVISION CITY STUDIOS, LLC;
     TELEVISION CITY SERVICES, LLC;
23   TELEVISION CITY PRODUCTIONS,
     LLC; MICHAEL HACKMAN &
24   ASSOCIATIONS; HACKMAN
     CAPITAL PARTNERS LCC; and
25   DOES 1 through 10, inclusive,
26             Defendants.
27

28
Case 2:20-cv-02920-DSF-AS Document 19-1 Filed 06/05/20 Page 2 of 2 Page ID #:256


1          On June 5, 2020, Defendants Television City Studios, LLC; Television City
2    Services, LLC; Television City Productions, LLC; Michael Hackman & Associates;
3    and Hackman Capital Partners, LLC (“Hackman Defendants”) filed their Motion for
4    Sanctions pursuant to Rule 11 of the Federal Rules of Civil Procedure. The Court,
5    having considered the papers submitted in connection with the Motion, the arguments
6    of counsel, the papers and records on file in this action, and all other matters of which
7    the Court may properly take judicial notice enters its order as follows:
8          IT IS HEREBY ORDERED that the Motion for Sanctions is GRANTED,
9    Plaintiffs’ First Amended Complaint (“FAC”) shall be dismissed with prejudice as to
10   Hackman Defendants, and Plaintiffs and their counsel Wayne Kreger of Law Offices
11   of Wayne Kreger are jointly and severally liable for an award of sanctions payable to
12   the Hackman Defendants in the amount equal to the Hackman Defendants’ reasonable
13   attorneys’ fees and costs incurred in responding to Plaintiffs’ claims in the FAC and in
14   bringing this Motion.
15

16         IT IS SO ORDERED.
17

18   DATED: ______________
                                             Dale S. Fischer
19                                           United States District Judge
20

21

22

23

24

25

26

27

28
